Affirmed and Opinion Filed January 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01222-CR

                          ANGEL ESPINO PALOMO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F12-63321-H

                             MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Myers
                                 Opinion by Justice Bridges

       Angel Espino Palomo pleaded guilty before a jury to murder while committing a felony

with a deadly weapon and true to one enhancement paragraph. See TEX. PENAL CODE ANN.

§ 19.02(b)(3) (West 2011). The jury assessed punishment at ninety-nine years’ imprisonment.

On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex.

Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised
appellant of his right to file a pro se response, but he did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and

counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
131222F.U05
 
                                                        /David L. Bridges/
                                                        DAVID L. BRIDGES
                                                        JUSTICE




                                                 ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ANGEL ESPINO PALOMO, Appellant                     Appeal from the Criminal District Court
                                                   No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01222-CR       V.                        F12-63321-H).
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Myers
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 16, 2015.



 
 
 
 

 




                                            ‐3‐